DETAILED ACTION
Election/Restrictions
Currently the method of claim 21 is generic to the claimed device of claim 1 however Applicant is advised that any amendments which would incorporate specific processing steps which could be restrictable had they been presented at initial filing may be withdrawn by original presentation.
This application contains claims directed to the following patentably distinct species:
A. The embodiment of Fig. 1
B. The embodiment of Fig. 2
C. The embodiment of Fig. 3
D. The embodiment of Fig. 4
E. The embodiment of Fig. 5
F. The embodiment of Fig. 6A-6C

The species are independent or distinct because
A. The embodiment of Fig. 1 requires a single chip and the redistribution layer contains a terminated second planar waveguide transmission line having two line sections
B. The embodiment of Fig. 2 requires two chips and the redistribution layer contains a continuous second planar waveguide transmission line having two line sections connecting the first chip to the second chip and three openings for external connectors within the semiconductor package
C. The embodiment of Fig. 3 requires two chips and the redistribution layer contains a continuous second planar waveguide transmission line having two line sections connecting the first chip to the second chip and two openings for external connectors within the semiconductor package which are then electrically connected to a PCB
D. The embodiment of Fig. 4 requires two chips and the redistribution layer contains a continuous second planar waveguide transmission line having two line sections connecting the first chip to the second chip and two interconnect portions extending through the encapsulation to form a metallic plate on the top of the encapsulation
E. The embodiment of Fig. 5 requires two chips and the redistribution layer contains a continuous second planar waveguide transmission line having two line sections connecting the first chip to the second chip and two interconnect portions extending through the encapsulation to form a metallic plate on the top of the encapsulation and a second metallic plate on top of a dielectric layer formed on the encapsulation.
F. The embodiment of Fig. 6A-6C requires a single chip and the redistribution layer contains a terminated second planar waveguide transmission line having three line sections and wherein there is a third planar waveguide transmission line within the semiconductor package wherein a signal carrying line extends through an opening in a group line.

In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic to both species.
There is a serious search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The claims to the different groups require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed two numbered sections above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812